Case 1:20-cv-20990-RNS Document 71 Entered on FLSD Docket 06/15/2021 Page 1 of 2




                            United States District Court
                                      for the
                            Southern District of Florida

  Skyler Wayne Sexton, Individually     )
  and as Personal Representative for    )
  the Estate of Kimberly Sexton,        )
  deceased, Plaintiffs,                 )
                                        )
  v.                                    ) Civil Action No. 20-20990-Civ-Scola
                                        )
  Carnival Corporation, and others,     )
  Defendants.                           )

                 Order Denying the Plaintiff’s Motion in Limine
          The Plaintiff brings this wrongful death action against Carnival in his
  individual capacity, and on behalf of the Estate of his mother Kimberly Sexton
  and of Sexton’s survivors Judy Burton, Sexton’s mother, and Claire Hardy, an
  unrelated minor. (Am. Compl., ECF No. 24 at ¶ 2.) A material issue of fact in
  the case is whether Hardy is a dependent under Death on the High Seas Act
  (“DOHSA”), 46 U.S.C. § 761. Indeed, Carnival moved for summary judgment on
  all of the alleged negligence claims as they relate to Hardy arguing that she is
  not Sexton’s dependent. (ECF No. 46.) After careful consideration, the Court
  granted summary judgment on this issue because even if Hardy were a
  dependent, the Plaintiff has failed to advance any evidence for calculating her
  pecuniary damages. (ECF No. 70.)
          While the motion for summary judgment was pending, the Plaintiff filed
  the subject motion in limine to prevent Carnival’s damages expert, Finnie B.
  Cook, from amending her earlier report to include additional opinions
  regarding a calculation of Hardy’s damages. (ECF No. 61.) The expert’s original
  report states that “we have been instructed by counsel for the defendants that,
  as a result, she [Hardy] is not a legal survivor…[t]hus we have not computed
  any damages to Ms. H.” (Id. at 2.) The expert reserved the right to amend the
  report in the event that the Court found that Hardy was a legal survivor, in
  other words, whether she was a dependent under DOHSA. (Id.) The Plaintiff
  requests that the Court prevent or exclude any amended opinions as untimely
  and prejudicial. Because the Court granted summary judgment and dismissed
  all the Plaintiff’s claims on Hardy’s behalf, the issues raised in the subject
  motion in limine are now moot.
Case 1:20-cv-20990-RNS Document 71 Entered on FLSD Docket 06/15/2021 Page 2 of 2




       For these reasons, the Plaintiff’s motion in limine is denied as moot.
  (ECF No. 61.)
        Done and ordered at Miami, Florida on June 14, 2021.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
